  Case 14-08618         Doc 55      Filed 11/19/18 Entered 11/19/18 14:46:10                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 08618
                                                CHAPTER 13
Gerald J Sasso
Michelle Marie Sasso                            JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: LAKEVIEW LOAN SERVICING



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

21         41       XXXXXX9313                                $653.78          $653.78      $653.78

Total Amount Paid by Trustee                                                                $653.78


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-08618        Doc 55      Filed 11/19/18 Entered 11/19/18 14:46:10              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-08618-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 19th day of November, 2018.


Debtor:                                         Attorney:
Gerald J Sasso                                  LEDFORD & WU
Michelle Marie Sasso                            105 W MADISON 23RD FL
1281 Bradley Lane                               CHICAGO, IL 60602
Elk Grove Village, IL 60007                     via Clerk's ECF noticing procedures

Mortgage Creditor:                              Mortgage Creditor:
BENEFICIAL FINANCIAL I INC                      MATRIX FINANCIAL SVC CORP
% HSBC MORTGAGE SERVICES                        % JOHNSON BLUMBERG & ASSOC
INC                                             230 W MONROE ST #1125
PO BOX 21188                                    CHICAGO, IL 60606
EAGAN, MN 55121

Mortgage Creditor:                              Creditor:
FLAGSTAR BANK                                   LAKEVIEW LOAN SERVICING
% POTESTIVO & ASSOC                             % FLAGSTAR BANK
223 W JACKSON BLVD # 610                        5151 CORPORATE DR #3-142
CHICAGO, IL 60606                               TROY, MI 48098

ELECTRONIC SERVICE - United States Trustee


Date: November 19, 2018                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
